DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 200704933) in view of Newman (US 20020022499).
In regards to claim 1, Kim discloses a master device (Kim paragraph 22 Item 110) capable of communicating (Kim Fig. 1, 3, and 4 paragraph 25) with an external device (Kim Fig. 1, 3 Item 130 or 200), wherein the master device is capable of installing a slave device (Kim paragraph 23 Item 13) and allowing the slave device being detached (Kim paragraph 23) from the master device, the slave device is capable of communicating with the master device after the slave device is detached from the master device (Kim Fig. 1, 3, and 4 paragraph 25)  and the master device comprises: 
a main body comprises a front surface (Kim Fig. 1, 3 front surface of Item 110) and a rear surface (Kim Fig. 1, 3 rear surface of Item 110) disposed opposite to the front surface, 
Kim fails to teach the front surface is provided with a receiving groove; and 
a bracket connected to the main body and located at a side of the front surface, wherein the bracket is capable of being rotated to a first position and a second position relative to the main body, the bracket is received in the receiving groove when the bracket is located in the first position, and the bracket is rotated out of the receiving groove when the bracket is in the second position. However, Newman discloses the front surface is provided with a receiving groove (Newman Fig. 7A note: this reads on the receiving area for the “hinge cover”); and a bracket (Newman Fig. 7A, 7B Item 13 note: this reads on the hinge cover) connected to the main body and located at a side of the front surface, wherein the bracket is capable of being rotated to a first position (Newman Fig. 7A) and a second position (Newman Fig. 7B) relative to the main body (Newman Fig. 7A main body of Item 11), the bracket is received in the receiving groove when the bracket is located in the first position (Newman Fig. 7A), and the bracket is rotated out of the receiving groove when the bracket is in the second position (Newman Fig. 7B).   Newman’s bracket in Kim’s device for providing multiple functions (Newman paragraph 0012, 0013).
In regards to claim 6, Kim in view of Newman discloses a master device as described above. Kim in view of Newman further discloses a surface of the bracket facing away from the rear surface is level with the front surface when the bracket is in the first position (Newman Fig. 7A note: this reads on the top surface of Item 13).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman.
 In regards to claim 15, Newman discloses a mobile phone as described above. Although Newman does not specifically mention the slave device further comprises a keyboard, a slave device controller, a slave device wireless transceiver unit, and a display screen; the master device further comprises a wireless modem unit, a master device controller, and a master device wireless transceiver unit communicable with the slave device wireless transceiver unit; a control command output by the keyboard is modulated by the slave device wireless transceiver unit and sent to the master device wireless transceiver unit under control of the slave device controller, and is modulated by the wireless modem unit and sent to the air under control of the master device controller; and a control signal from the air is demodulated by the wireless modem unit, passed through the master device controller, modulated by the master device wireless transceiver unit and sent to the slave device, and is displayed by the display screen under the control of the slave device controller after received by the slave device wireless transceiver unit in a first working state of the mobile phone, the examiner took official notice that communication using keyboard between two wireless devices is well known I the art. For example, cell phones can transmit text messages to each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use keyboards, wireless modems and transceivers for communicating text information.
In regards to claim 16, Newman discloses a mobile phone as described above. Although Newman does not specifically mention a slave device controller, a microphone, a receiver, a slave device wireless transceiver unit, an audio coder, and an audio decoder; the master device further comprises a wireless modem unit, a master device controller, and a master device wireless transceiver unit communicable with the slave device wireless transceiver unit; an audio signal from the microphone is coded by the audio coder and transmitted to the slave device controller, and is sent to the master device wireless transceiver unit under the control of the slave device controller; the coded audio signal is transmitted to the wireless modem unit and sent to the air after modulated by the wireless modem unit under the control of the master device controller; the signal from the air is demodulated by the wireless modem unit and sent to the master device controller, under the control of the master device controller and is transmitted to the master device wireless transceiver unit and sent to the slave device after modulated by the master device wireless transceiver; and a demodulated audio signal by the slave device wireless transceiver unit is decoded by the slave device audio decoder and output by the receiver under the control of the slave device controller in a second working state of the mobile phone, the examiner took official notice that audio communication using a microphone, an encoder, a decoder, a modulator and a demodulator between two wireless devices is well known I the art. For, cell phones can encode/decode, modulate/demodulate audio signal, then transmit the encoded signal to each other and decode the transmitted signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use decoder, modulator, demodulator, encoder and decoder for communicating sound files such as mp3.
In regards to claim 17, Newman discloses a mobile phone. Although Newman does not specifically mention a slave device controller and a slave device wireless transceiver unit; the master device further comprises a wireless modem unit, a master device controller, and a master device wireless transceiver unit communicable with the slave device wireless transceiver unit; the master device controller is capable of communicating with the wireless modem unit and the master device wireless transceiver unit; and the slave device is accessible to a communication network through the master device, the examiner took official notice that accessing a network using another device is well known in the art. For example, a smartphone can access the internet using a Wi Fi wireless router. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use another communication device for accessing web pages.
In regards to claim 18, Newman discloses a mobile phone. Although Newman does not specifically mention the slave device further comprises a slave device controller and a first wireless communication unit, wherein the slave device controller is communicable with the first wireless communication unit; the master device further comprises a master device controller, a second master device wireless communication unit, and a third master device wireless communication unit; the master device controller is communicable with the second master device wireless communication unit and the third master device wireless communication unit; the second wireless communication unit is communicable with the first wireless communication unit; and the third master device wireless communication unit is communicable with a base station, the examiner took official notice that a wireless device having multiple wireless communication units is well known in the art. For example, a cellular phone has Bluetooth and Wi Fi for short distance communication, and a cellular transceiver for communicating with a base station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use short and long wireless communication units for communicating with different devices.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Newman.
In regards to claim 8, Newman discloses a mobile phone (Newman paragraph 0012, 0013 note: this reads on cellular phone, wireless phone), comprising: 
a master device (Newman Fig. 7A Item 11) comprising a main body (Newman Fig. 7A main body of Item 11) and a bracket (Newman Fig. 7A, 7B Item 13 note: this reads on the hinge cover), wherein: the main body comprises a front surface and a rear surface disposed opposite to the front surface, and the front surface is provided with a receiving groove (Newman Fig. 7A note: this reads on the receiving area for the “hinge cover”); and the bracket is connected to the main body and located at a side (Newman Fig. 7A, 7B) of the front surface, wherein the bracket is capable of being received in the receiving groove and rotated out of the receiving groove (Newman Fig. 7B), and the bracket is capable of being rotated to a first position (Newman Fig. 7A) and a second position (Newman Fig. 7B) relative to the main body, wherein the bracket is received in the receiving groove when the bracket is located in the first position (Newman Fig. 7A), and the bracket is rotated out of the receiving groove when the bracket is in the second position (Newman Fig. 7B), and 
a slave device (Newman Fig. 3, 4 and 7A note: this reads on module 2, 3 or 4. Module 2, 3 and 4 are all detachable) capable of being installed in the main body and detached from the main body, wherein when the bracket is in the second position, the slave device is able to lean against the bracket (Newman Fig. 7B note: module 2, 3, 4 or all three modules still attached to the hinge cover).
In regards to claim 12, Newman discloses a mobile phone. Newman further discloses the main body comprises a side surface (Newman Fig. 7A side surface of Item 11) connected to the front surface and the rear surface; the slave device comprises a display screen (Newman Fig. 1, 2, 4 and 7 Item 3); the slave device comprises a front surface, a rear surface, and a peripheral side surface, wherein the rear surface of the slave device is arranged opposite to the front surface of the slave device, and the peripheral side surface is connected to and between the front surface and the rear surface of the slave device; a displayable area of the display screen faces a side where the front surface of the slave device is located; and the rear surface of the slave device overlaps the front surface of the master device and the side surface is level with the peripheral side surface when the slave device is installed in the main body (Newman Fig. 7A).
In regards to claim 19, Newman discloses a terminal device (Newman paragraph 0012, 0013 note: this reads on cellular phone, wireless phone), comprising: 
a master device (Newman Fig. 7A Item 11) comprises a main body (Newman Fig. 7A main body of Item 11) and a bracket (Newman Fig. 7A, 7B Item 13 note: this reads on the hinge cover), wherein the main body is provided with a receiving groove (Newman Fig. 7A note: this reads on the receiving area for the “hinge cover”), and the bracket is connected to the main body and is rotatable (Newman Fig. 7A, 7B) with respect to the main body so as to be received in the receiving groove (Newman Fig. 7A) or lean against the main body; and 
a slave device (Newman Fig. 3, 4 and 7A note: this reads on module 2, 3 or 4. Module 2, 3 and 4 are all detachable) capable of being installed on the main body and detached from the main body (Newman Fig. 3, 4 and 7), wherein the bracket is accommodated in the receiving groove, the slave device is able to be stacked on the main body and cover the bracket (Newman Fig. 7A), and the slave device is able to lean against the bracket to stand on the main body when the bracket stands on the main body (Newman Fig. 7B note: module 2, 3, 4 or all three modules still attached to the hinge cover).
Allowable Subject Matter
Claims 2-5, 7, 9-11, 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641